Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Response to Amendment
Claims 1 and 8 have been amended.
Claims 1-9 are pending.

Claims 1-9 are allowed.


Response to Arguments
Applicant’s arguments, see Remarks filed 3/23/2022, with respect to the pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections of the pending claims have been withdrawn.

Examiner’s Amendment
I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Ameya Purohit on 3/24/2022.

TITLE (Amended): Replace current title “CONTROL METHOD, DEVICE, AND SYSTEM” with new title—CONTROL METHOD FOR A DEVICE THAT INCLUDES A LONG-DISTANCE COMMUNICATION MODULE AND A SHORT-DISTANCE COMMUNICATION MODULE, THE DEVICE, AND A SYSTEM INCLUDING THE DEVICE—.


CLAIM 1 (Examiner’s Amendment) A control method for controlling a device 
10receiving, using the device, information necessary for short-distance wireless communication by a short-distance communication module included in the device, when the long-distance communication module and the short-distance communication module are not operating, and includes Wi-Fi setting information,
wherein the device includes a plurality of communication modules including a long-distance communication module configured for long-distance wireless communication and the short-distance communication module configured for short-distance wireless communication, the device being connected through each of the plurality of communication modules to a server that manages the device, and	whereing 
wherein the server is a cloud based server and is configured to manage the device by updating an operating software of the device and/or adding and updating functionality of the device by updating a control mechanism of the device;
determining, using the device, whether the information received in the receiving satisfies a 15condition (i) indicating that the information received in the receiving is sufficient for a first connection to the server using the short-distance communication module, and (ii) that the information received in the receiving includes at least one of an extended service set identifier (ESSID) of Wi-Fi, a service set identifier (SSID) of Wi-Fi, a wireless channel of Wi-Fi, or an encryption key of Wi-Fi; and
operating the long-distance communication module when the device determines that the information does not satisfy the 20condition.
Allowance
II.	This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks, in light of the amendments filed on 3/23/2022 point out the reason the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).  


Conclusion

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D. SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

IV.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448